Citation Nr: 1501762	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 12, 2009 for the assignment of a 10 percent disability rating for punctured left ear drum with hearing loss.

2.  Entitlement to an increased disability rating for punctured left ear drum with hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) in the Army Reserve from June 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2009 and October 2010 of the Department of Veterans Affairs (VA) Appeals Management Center and Regional Office (RO) in New Orleans, Louisiana, respectively.  The New Orleans RO has jurisdiction over the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With respect to the Veteran's claim for an increased disability rating as to his punctured left ear drum with hearing loss, he was most recently afforded a VA audiological examination in August 2010.  Although the VA examiner provided objective audiometric findings, he did not address the functional effects of the Veteran's bilateral hearing loss.  To ensure that the record reflects the current severity of this disability, an audiological examination is needed, which includes findings as to the effect of the service-connected left ear hearing loss on the Veteran's daily and occupational activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), (holding that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

Additionally, any pertinent ongoing treatment records should be obtained upon remand.

As the Veteran's claim of entitlement to an earlier effective date for the 10 percent evaluation of the punctured ear drum with hearing loss of the left ear is inextricably intertwined with the increased rating claim pending on appeal, the Board will defer consideration of the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any pertinent outstanding medical treatment that the Veteran may have received.

2. Thereafter, arrange for a VA audiological examination to determine the extent and severity of the Veteran's punctured left ear drum with hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's left ear hearing loss.  Explanations should be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

